[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff in this matter is Transamerica Insurance Company and the defendants are Raymonde Myjak doing business as Structures Associates and George Stanley doing business as Structure Associates. Structures Associates is a Connecticut Partnership. (See Exhibit 1) Raymonde Myjak and George Stanley are both partners in Structures Associates. Also a defendant in the matter is Structures, Inc. a Connecticut corporation. (See Exhibit 2). According to Article III of the partnership agreement for Structures Associates, Structures, Inc. is an asset of that partnership.
The plaintiff has sued the defendants for premiums due for a General Liability policy of insurance which was issued by it to all of the defendants for the period April 14, 1988 to April 14, 1989. John Pyatt, the senior premium auditor for the plaintiff testified that the defendants owed a balance on the aforementioned policy of $4,133.00. He testified that a general liability policy is written on an estimated basis based on payroll.
The defendant George Stanley testified in this matter that he was a partner in Structures Associates and that he was also the President of Structures, Inc. and a principal in that corporation. The defendant Raymonde Myjak did not testify in this matter. Mr. Stanley testified that Structures Inc. has been in existence at least fifteen years and that while it still exists, at the moment it is not doing any business. Structures, Inc. is in the business of millworking, constructing modular homes and making cabinets. He stated that all of the items listed on Exhibits E, F and G related to Structures, Inc.
Mr. Stanley stated that from the time he went into business until 1990 the Insurance Agency of Mathag and Moniello were his insurance advisers. He also testified that Structures Associates CT Page 4078 was a partnership formed by he and Raymonde Myjak and into which was put all of their joint investments, i.e. real estate, automobiles and other personal items. All of the personal bills of both individual defendants were paid by Structures Associates according to Mr. Stanley. He also stated that Ms. Myjak was the office manager of Structures Inc. and the Bookkeeper for Structures Associates. Mr. Stanley testified that Mathog and Moniello Insurance Agency recommended that he, Ms. Myjak, Structures, Inc. and Structures Associates package all of their insurance policies into one package and thereby obtain a cheaper premium for their insurance policies. He stated that was the reason why the subject policy is in the names of all defendants.
The individual defendants DBA Structures Associates now allege that all of the premium now claimed to be owed of $4133.00 is in fact owed by the defendant corporation, Structures Inc. only and not by the said individual defendants nor Structures Associates.
However there, was no dispute that the subject policy of General Liability insurance was issued in the names of all the defendants.
After hearing the evidence the court finds the issues for the plaintiff and against the defendants. The court awards the plaintiff damages in the amount of $4133.00 plus interest from April 14, 1989 to April 23, 1992 in the amount of $1250.25 for total damages of $5,383.25 plus costs. This award shall be the joint and several liability of each defendant.
Judgment may enter accordingly.
WILLIAM SULLIVAN, JUDGE